Citation Nr: 0002765	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  95-07 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	D.C. Daniel, Jr., Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from June 1963 
to February 1964.  He had 81 days time lost resulting from 
absence without leave (AWOL) and subsequent disciplinary 
action.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which found that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for an acquired psychiatric disorder.  

This case was previously before the Board in May 1997 when 
the Board determined that new and material evidence had not 
been submitted to reopen the claim for service connection for 
an acquired psychiatric disorder.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  In February 1999, the 
Court vacated the Board's decision because of recent court 
decisions which changed the manner in which VA was to review 
claims involving the submission of "new and material 
evidence."

In January 1997, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999).  


FINDINGS OF FACT

1.  Following a decision by the Board in October 1991 which 
found that new and material evidence had not been submitted 
to reopen a claim of service connection for an acquired 
psychiatric disorder, the veteran appealed to the Court which 
affirmed the Board's decision in an October 1993 decision.



2.  Evidence has been received since the October 1991 
decision of the Board which is relevant to or probative of 
whether the veteran's acquired psychiatric disorder was 
incurred in or aggravated during the veteran's active 
military service from June 1963 to February 1964, or present 
to a compensable degree within the first post service year.

3.  There is medical evidence of record indicating that the 
veteran has an acquired psychiatric disorder related to 
military service that provides a more complete picture of the 
circumstances surrounding the origin of the alleged 
psychiatric disability.

4.  The veteran's claim to service connection for an acquired 
psychiatric disorder is plausible.


CONCLUSIONS OF LAW

1.  The October 1991 decision of the Board denying service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7103 (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  Evidence received since the October 1991 Board decision 
denying the veteran's claim for service connection for 
acquired psychiatric disorder is new and material, and the 
appellant's claim for service connection for an acquired 
psychiatric disorder is reopened. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran's reopened claim for service connection for 
an acquired psychiatric disorder is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995) aff'd per curiam, 78 F3d 604 (Fed. Cir. 
1997).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection and the Requirement of Submitting a Well 
Grounded Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Certain diseases, 
including a psychosis, may be presumed to have been incurred 
during active military service if manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1999).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

Reopening the Claim

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  In Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991), the Court provided a standard, 
adopted from a district court decision pertaining to social 
security benefits, for determining whether evidence submitted 
by a claimant was "new and material".  See Chisholm v. 
Secretary of Health & Human Services, 717 F. Supp. 366, 367 
(W.D. Pa. 1989).  Although a definition of new and material 
evidence at that time recently had been promulgated by VA, 
the Court stated that the VA regulation was not 
"inconsistent" with the standard articulated in Chisholm 
and that the standard in Chisholm was "clearer and more 
easily applied".  Colvin, 1 Vet. App. at 174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge, at 1361.

The standard adopted by the Court in Colvin, and more fully 
defined and explained in subsequent decisions of the Court, 
requires the Board to perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, the Board must determine whether the evidence 
presented or secured since the last final disallowance is 
"new and material."  Ibid; see also Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995) (en banc) (holding that a denial 
on the merits and a determination that a claim is not well 
grounded both constitute a "disallowance" of a claim).  If 
it is, the Board must then reopen the claim and review the 
new evidence "in the context of" the old to determine 
whether the prior disposition of the claim should be altered.  
Manio, 1 Vet. App. at 145; Jones v. Derwinski, 1 Vet. App. 
210, 215 (1991).

The Court has held that step one of the Manio two-step 
process, the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The first question is whether the 
newly presented evidence is actually "new" in the sense 
that it was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
other evidence of record.  Ibid.; Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the "issue at hand."  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6th ed. 1990).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  The third question is whether, in light of 
all of the evidence of record, there is a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Dolan v. Brown, 9 Vet. App. 358, 361 (1996); 
Evans, 9 Vet. App. at 283.  Affirmative answers to both 
"materiality" questions are required in order for "new" 
evidence to be "material."  Ibid.; Blackburn v. Brown, 
8 Vet. App. 97, 102 (1995).  As to those two "materiality" 
components, the evidence is presumed credible for the purpose 
of determining whether the case should be reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1999) (final emphasis added).  After 
reviewing the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
"there must be reasonable possibility that that new 
evidence . . . would change the outcome" of the prior final 
decision in order to be considered "material" evidence, the 
Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in section 3.156(a) and 
concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Factual Background

In this case, the RO originally denied service connection for 
a nervous condition in a January 1967 rating decision, noting 
that service records were negative for any evidence of a 
nervous condition in service.  This decision was confirmed by 
a Board decision in February 1968.  Thereafter, the veteran 
attempted to reopen his claim in November 1989, which was 
denied in a January 1990 rating decision.  This decision was 
also appealed to the Board which found in a July 1990 
decision that "[e]vidence received subsequent to the 
February 1968 decision . . . is new and material, but does 
not alter the basis upon which the prior decision was 
predicated."  

The veteran again attempted to reopen his claim with the 
submission of medical evidence in the form of letters from 
his physician, Paul C. Estes, M.D.  These letters attempted 
to link a current psychiatric disorder to his active service, 
and stated that the veteran had been treated for this 
condition within one year of release from service.  Following 
a field examination conducted in an attempt to verify the 
veteran's claim through the actual records of treatment, the 
RO denied the claim in a March 1991 decision.  The basis for 
that decision was that Dr. Estes' statement that he had 
treated the veteran in the one year following service was 
apparently based on his own recollection, and not the medical 
records of treatment, which failed to verify any treatment 
for more than 20 years following active service.  Dr. Estes' 
records were no longer available and his home address was 
unknown.  This decision was also appealed to the Board.

In October 1991, the Board decided that although the 
information was new, it was not material.  The Board's 
decision contained the following:

After having carefully considered the 
additional evidence, the Board believes 
that Dr. Estes' two letters, although 
new, are not material.  The only portion 
of these two brief letters which is 
pertinent to the issue at hand is an 
unsubstantiated statement to the effect 
that the appellant's current psychiatric 
disorder is related to his military 
service.  No reasons were given for this 
statement. . . . Dr. Estes did not even 
give a current diagnosis [and] the 
evidence indicates that [he] did not see 
the appellant until over 20 years after 
service.  In short, the letters cannot be 
considered to be probative of the issue 
at hand. . . .

The Board declined to reopen the claim.  The veteran appealed 
this decision to the Court which affirmed the Board's 
decision in October 1993.  

The Board observes that the last final disallowance of the 
veteran's claim is the October 1991 Board decision, and the 
Board will determine whether evidence submitted since that 
disallowance constitutes new and material evidence.  Since 
the October 1991 Board decision, the veteran has submitted 
the following as new and material evidence:  (1) his 
contentions contained in claims made to the RO, and during 
his personal hearings before the RO in September 1994, and 
before the undersigned member of the Board in January 1997, 
(Item One), (2) a letter dated July 1992 from Paul C. Estes, 
M.D., (Item Two), (3) records of VA outpatient treatment from 
August 1993 through September 1994 (Item Three), (4) copies 
of the veteran's service records including service medical 
records, a record of a court martial proceeding, service 
personnel records, and his discharge papers (Item Four), and 
(5) a letter from Stephen H. Dill, M.D., dated October 1994 
(Item Five).

Analysis

The July 1992 letter from Paul C. Estes, M.D., Item Two, is 
new because it was not before the Board in October 1991 when 
the veteran's claim to reopen was denied.  This letter states 
in part that he began treating the veteran in February 1987 
primarily for a psychological problem previously diagnosed as 
hysteria with depression and later diagnosed as 
schizophrenia, chronic undifferentiated type.  He writes:

I obtained the history that his condition 
began or was aggravated by his tenure in 
the service. . . . A review of the court 
transcripts on this date show, in my 
medical opinion, a relationship and 
correlation of this discharge diagnosis 
of hysteria with his later diagnosis of 
schizophrenia.

This statement is material because it is relevant to the 
issue of whether the veteran has an acquired psychiatric 
disorder related to his active service, and because it 
contributes "to a more complete picture of the circumstances 
surrounding the existence of a current disability."  See 
Hodge, 155 F.3d 1356 (1998).  The Board concludes that the 
additional evidence submitted in support of the veteran's 
claim is new and material evidence sufficient to reopen the 
claim for service connection for an acquired psychiatric 
disorder.  Thus, the Board reopens the claim for service 
connection for an acquired psychiatric disorder.

Having reopened the claim, the Board must now determine 
whether the claim is well grounded.  Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc).  In Elkins, the Court held that , 
if new and material evidence has been presented, immediately 
upon reopening the claim VA must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); 38 U.S.C.A. § 1110 
(West 1991).

The veteran claims that he has a psychiatric disorder which 
was caused or aggravated by his active service.  There is 
objective medical evidence indicating that a current acquired 
psychiatric disorder is related to symptoms shown during his 
active service.  Although there is conflicting evidence in 
the file as to the facts of this case, assuming the 
credibility of this evidence, the Board finds that the claim 
is well grounded.


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder is reopened.

The veteran's claim for entitlement to service connection for 
an acquired psychiatric disorder is well grounded and, to 
this extent, the appeal is allowed.


REMAND

Although the July 1992 letter from Dr. Estes provided the 
basis for reopening the veteran's claim, indicating that he 
had been treating the veteran for schizophrenia, and 
indicating that this was related to his diagnosis of hysteria 
during service, the Board cannot determine the basis for Dr. 
Estes opinion as his letter states that he began treating the 
veteran in February 1987, some 23 years following the 
veteran's discharge from active service.  Dr. Estes appears 
to base his medical opinion on only a partial examination of 
the medical records, consisting of only those records which 
were part of the court transcripts.  Because Dr. Estes 
provided a home address in his correspondence dated in 1992, 
the RO should attempt to contact him for further information.

The Board is unable to determine from the medical evidence 
whether the veteran currently has a psychiatric disorder, 
and, if so, whether such psychiatric disorder is causally 
related to his active service.  A clear medical diagnosis of 
a current disability is an absolute prerequisite to a well-
grounded claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (absent "proof of a present disability there can 
be no claim").  See also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997)(wherein the United States Court of Appeals 
for the Federal Circuit recognized as "rational" VA's long-
standing requirement that service connection be granted only 
in cases of currently existing disability, even where not 
specifically required by statute).  The United States Court 
of Appeals for Veterans Claims has also held, that when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).  The veteran 
should be afforded the appropriate VA examination to 
determine whether he has any current psychiatric disorder, 
and if so whether this is related to his active service.

For the reasons noted above and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should attempt to contact Paul 
C. Estes, M.D., at the address noted on 
his correspondence dated July 27, 1992, 
as "506 Bluebell, Murfreesboro, TN  
37129.  If the physician is located, he 
should be queried as to the medical basis 
for his opinion, stated in that 
correspondence, that the veteran has 
schizophrenia that is related to hysteria 
noted in service over 20 years before Dr. 
Estes first saw the veteran as a patient.  
Dr. Estes' comments should be associated 
with the claims folder.

2.  The RO should schedule the veteran 
for a VA examination by a specialist in 
psychiatry.  All necessary tests are to 
be conducted.  The claims file and a copy 
of this REMAND must be made available to 
and reviewed by the examiner prior to the 
requested examinations.  The examination 
should include a complete diagnosis of 
the veteran's psychiatric disorder or 
disorders.  After a review of the record, 
particularly the service medical records 
and the report from Paul C. Estes, M. D., 
the examiner is requested to comment as 
to whether any currently-shown 
psychiatric disorder is etiologically 
related to symptoms manifested during the 
veteran's active service or to any other 
incident of service.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991);  Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  The RO should then ensure that the 
above-specified actions have been 
completed.  Any deficiency must be 
returned to the appropriate office until 
full compliance with this REMAND is 
achieved.  Next, the RO should 
readjudicate the veteran's claim for 
service connection for an acquired 
psychiatric disorder.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  Further adjudication of the question involving 
service connection for an acquired psychiatric disorder will 
be postponed until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



